Exhibit 10.1

 

Certain portions of this agreement, for which confidential treatment has been
requested, have been omitted and filed separately with the Securities and
Exchange Commission. Sections of the agreement where portions have been omitted
have been identified in the text.

   GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL:
212-902-1000

Opening Transaction

 

   To:   

Del Monte Foods Company

One Market @ The Landmark

San Francisco, California 94105

   A/C:   

042223875

   From:   

Goldman, Sachs & Co.

   Re:   

Accelerated Stock Buyback

   Ref. No:   

As provided in the Supplemental Confirmation

   Date:

  

June 22, 2010

 

 

This master confirmation (this “Master Confirmation”), dated as of June 22, 2010
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Del Monte Foods Company (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and GS&Co. as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without reference to its choice of laws doctrine other than Title
14 of Article 5 of the New York General Obligations Law) as the governing law
and US Dollars (“USD”) as the Termination Currency, (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions, (iii) the
replacement of the word “third” in the last line of Section 5(a)(i) with the
word “first” and (iv) the election that the “Cross Default” provisions of
Section 5(a)(vi) shall apply to Counterparty and GS&Co., with a “Threshold
Amount” of USD 50 million and with the deletion of the phrase “, or becoming
capable at such time of being declared,” in the seventh line of
Section 5(a)(vi)(1)).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.



--------------------------------------------------------------------------------

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Agreement; and (iv) the Equity
Definitions.

1.          Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions. Set forth below are the terms and conditions
that, together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

 

General Terms:

  

Trade Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

  

Counterparty

Seller:

  

GS&Co.

Shares:

  

Common stock, par value $0.01 per share, of Counterparty (Ticker: DLM)

Exchange:

  

The New York Stock Exchange

Related Exchange(s):

  

All Exchanges.

Prepayment\Variable

Obligation:

  

Applicable

Prepayment Amount:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation:

  

VWAP Price:

  

For any Exchange Business Day, as determined by the Calculation Agent based on
the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “DLM.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or the
price so reported is, in the Calculation Agent’s good faith and reasonable
discretion, erroneous, such VWAP Price shall be as reasonably determined by the
Calculation Agent in its good faith. For purposes of calculating the VWAP Price,
the Calculation Agent will include only those trades that are reported during
the period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).

 

2



--------------------------------------------------------------------------------

Forward Price:

  

The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below; provided that (i) any Exchange
Business Day in the Calculation Period that is a Knock-out Day shall be deemed
not to be an Exchange Business Day for purposes of calculating the Forward
Price, and (ii) the VWAP Price on any Exchange Business Day in the Calculation
Period that is a Weighted Day shall be weighted using the Weighted Percentage
for purposes of calculating the Forward Price (it being understood, for the
avoidance of doubt, that, for any Weighted Day that is also a Disrupted Day in
part, any weighting of the VWAP Price pursuant to “Valuation Disruption” shall
be applied in addition to the Weighted Percentage).

Forward Price

  

Adjustment Amount:

  

For each Transaction, the Initial Forward Price Adjustment Amount; provided that
if the Termination Date occurs after the Step-Up Date, then the Forward Price
Adjustment Amount shall be the Step-Up Forward Price Adjustment Amount.

Initial Forward Price

  

Adjustment Amount:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Step-Up Forward Price

  

Adjustment Amount:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Step-Up Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

  

The period from and including the Calculation Period Start Date to and including
the Termination Date.

Calculation Period Start Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Knock-out Day:

  

An Exchange Business Day in the Calculation Period (i) for which the VWAP Price
exceeds the Knock-out Level and (ii) that is not a Disrupted Day in full;
provided that there may be no more than the Maximum Number of Knock-out Days in
the Calculation Period and, accordingly, once the Maximum Number of Knock-out
Days is reached, no more Exchange Business Days in the Calculation Period shall
be Knock-out Days.

Knock-out Level:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Maximum Number of

Knock-out Days:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Weighted Percentage:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Weighted Day:

  

An Exchange Business Day in the Calculation Period (i) for which the VWAP Price
is less than the Weighting Threshold Level and (ii) that is not a Disrupted Day
in full; provided that there may be no more than the Maximum Number of Weighted
Days in the Calculation Period and, accordingly, once the Maximum Number of
Weighted Days is reached, no more Exchange Business Days in the Calculation
Period shall be Weighted Days.

Weighting Threshold Level:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

 

3



--------------------------------------------------------------------------------

Maximum Number of

Weighted Days:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

  

The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.

Scheduled Termination Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below; provided
that the Scheduled Termination Date shall be postponed by one Scheduled Trading
Day for each Knock-out Day.

First Acceleration Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation;
provided that the First Acceleration Date shall be accelerated by a number of
Scheduled Trading Days equal to the product, rounded down to the nearest whole
number, of (i) the number of Weighted Days and (ii)(a) the Weighted Percentage
minus (b) 100%.

Valuation Disruption:

  

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

  

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

  

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date by no more than such number of Disrupted
Days, or (ii) in the Settlement Valuation Period, the Calculation Agent may
extend the Settlement Valuation Period by no more than such number of Disrupted
Days. If any such Disrupted Day is a Disrupted Day because of a Market
Disruption Event (or a deemed Market Disruption Event as provided herein), the
Calculation Agent shall determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Forward Price or the Settlement Price,
as the case may be, or (ii) such Disrupted Day is a Disrupted Day only in part,
in which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day, and the weighting of the VWAP Price for the
relevant Exchange Business Days during the Calculation Period or the Settlement
Valuation Period, as the case may be, shall be adjusted in good faith and in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. Any Scheduled Trading Day on which, as of the date hereof, the Exchange
is scheduled to close prior to its normal close of trading shall be deemed not
to be a Scheduled Trading Day; if a closure of the Exchange prior to its normal
close of trading on any Scheduled Trading Day is scheduled following the date
hereof, then such Scheduled Trading Day shall be deemed to be a Disrupted Day in
full.

 

4



--------------------------------------------------------------------------------

  

If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it, in its good faith and commercially reasonable
discretion, deems appropriate.

Settlement Terms:

  

Settlement Procedures:

  

If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that GS&Co. does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by GS&Co. to Counterparty under any Transaction.. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.

Number of Shares

  

to be Delivered:

  

A number of Shares equal to (x)(a) the Prepayment Amount divided by (b)(i) the
Forward Price minus (ii) the Forward Price Adjustment Amount minus (y) the
number of Initial Shares.

Excess Dividend Amount:

  

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

  

If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

Settlement Currency:

  

USD

Initial Share Delivery:

  

GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:

  

Potential Adjustment Event:

  

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, neither an Extraordinary Dividend nor a repurchase of Shares by
Counterparty at or below prevailing market prices (whether pursuant to any
Transaction or otherwise) shall constitute a Potential Adjustment Event.

  

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its good faith
and commercially reasonable discretion, adjust any relevant terms of any such
Transaction as necessary to preserve as nearly as practicable the fair value of
such Transaction to GS&Co. prior to such postponement.

 

5



--------------------------------------------------------------------------------

Extraordinary Dividend:

  

For any calendar quarter occurring (in whole or in part) during the Calculation
Period, any dividend or distribution on the Shares with an ex-dividend date
occurring during such calendar quarter (other than any dividend or distribution
of the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the
Equity Definitions) (a “Dividend”) the amount or value of which (as determined
by the Calculation Agent), when aggregated with the amount or value (as
determined by the Calculation Agent) of any and all previous Dividends with
ex-dividend dates occurring in the same calendar quarter, exceeds the Ordinary
Dividend Amount.

Ordinary Dividend Amount:

  

For each Transaction, as set forth in the related Supplemental Confirmation

Method of Adjustment:

  

Calculation Agent Adjustment

Early Ordinary Dividend

Payment:

  

 

If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Period (as defined below) and is prior to the Scheduled Ex-Dividend
Date for such calendar quarter, the Calculation Agent shall make such adjustment
to the exercise, settlement, payment or any other terms of the relevant
Transaction as the Calculation Agent determines appropriate to account for the
economic effect on the Transaction of such event.

Scheduled Ex-Dividend

Dates:

  

 

For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation

Extraordinary Events:

  

Consequences of

Merger Events:

  

 

(a)

  

Share-for-Share:

  

Modified Calculation Agent Adjustment

(b)

  

Share-for-Other:

  

Cancellation and Payment

(c)

  

Share-for-Combined:

  

Component Adjustment

 

Tender Offer:

  

Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

 

6



--------------------------------------------------------------------------------

Consequences of

Tender Offers:

  

 

(a)

  

Share-for-Share:

  

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

(b)

  

Share-for-Other:

  

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

(c)

  

Share-for-Combined:

  

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 

Nationalization,

Insolvency or Delisting:

 

 

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

Additional Disruption Events:

  (a)

  

        Change in Law:

  

Applicable

  (b)

  

        Failure to Deliver:

  

Applicable

  (c)

  

        Insolvency Filing:

  

Applicable

  (d)

  

        Loss of Stock Borrow:

  

Applicable

  

                Maximum Stock Loan Rate:

  

100 basis points

  (e)

  

        Increased Cost of Stock Borrow:

  

Applicable

  

        Initial Stock Loan Rate:

  

[**]*

  

        Hedging Party:

  

GS&Co.

  

        Determining Party:

  

GS&Co.

 

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 

The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.

*      CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED

     SEPERATELYWITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7



--------------------------------------------------------------------------------

Relevant Dividend Period:

  

The period from and including the Calculation Period Start Date to and including
the Relevant Dividend Period End Date.

Relevant Dividend Period

  

End Date:

  

If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the last day of the Calculation Period.

Non-Reliance/Agreements and

  

Acknowledgements Regarding

  

Hedging Activities/Additional

  

Acknowledgements:

  

Applicable

Transfer:

  

Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign or
transfer all rights, title and interest, powers, privileges and remedies of
GS&Co. under any Transaction, in whole or in part, to an affiliate of GS&Co.
whose obligations are guaranteed by The Goldman Sachs Group, Inc. without the
consent of Counterparty; provided that such transfer or assignment shall not
modify any of the rights or obligations of Counterparty and GS&Co. (or its
assignee or transferee, as the case may be) with respect to any Transaction.

GS&Co. Payment Instructions:

  

Chase Manhattan Bank New York

  

For A/C Goldman, Sachs & Co.

  

A/C #930-1-011483

  

ABA: 021-000021

Counterparty’s Contact Details

for Purpose of Giving Notice:

  

Del Monte Foods Company

  

One Market @ The Landmark

  

San Francisco, California 94105

  

Attention: Larry Bodner

  

Telephone: 415-247-3218

  

Facsimile: 412-222-1632

  

Email: Larry.Bodner@delmonte.com

  

With a copy to:

  

Del Monte Foods Company

  

One Market @ The Landmark

  

San Francisco, California 94105

  

Attention: Isobel Jones

  

Telephone: 415-247-3477

  

Facsimile: 415-247-3263

  

Email: isobel.jones@delmonte.com

  

And a copy to:

  

Gibson, Dunn & Crutcher LLP

3161 Michelson Drive

Irvine, CA 92612

Attention: James J. Moloney

Telephone: 949-451-4343

Facsimile: 949-475-4756

Email: JMoloney@gibsondunn.com

 

8



--------------------------------------------------------------------------------

GS&Co.’s Contact Details for

Purpose of Giving Notice:

  

Goldman, Sachs & Co.

  

200 West Street

  

New York, NY 10282-2198

  

Attention: Serge Marquie, Equity Capital Markets

  

Telephone: 212-902-9779

  

Facsimile: 917-977-4253

  

Email: serge.marquie@gs.com

  

With a copy to:

  

Attention: Daniel Josephs, Equity Capital Markets

  

Equity Capital Markets

  

Telephone: +1-212-902-8193

  

Facsimile: +1-917-977-3943

  

Email: daniel.josephs@gs.com

  

And email notification to the following address:

  

Eq-derivs-notifications@am.ibd.gs.com

2.           Calculation Agent.

  

GS&Co.

3.           Additional Representations, Warranties and Covenants.

(a)        Eligible Contract Participant. In addition to the representations,
warranties and covenants in the Agreement, each party represents, warrants and
covenants to the other party that it is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b)        Accredited Investor. Each party acknowledges that the offer and sale
of each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

(c)        Material Nonpublic Information. GS&Co. hereby represents, warrants
and covenants to Counterparty that it has implemented reasonable policies and
procedures, taking into consideration the nature of its business, to ensure that
individuals making investment decisions do not violate laws prohibiting trading
on the basis of material nonpublic information. Individuals making investment
decisions relating to any Transaction shall not be in possession of material
nonpublic information regarding the Shares at the time of any such decision
during the Relevant Period and any Settlement Valuation Period for any
Transaction.

(d)        Rule 10b-18. GS&Co. hereby represents, warrants and covenants to
Counterparty that it will purchase a number of Shares equal to any positive
Number of Shares to be Delivered in a manner that, if purchased by Counterparty,
would be entitled to the benefits of the safe harbor provided by Rule 10b-18
under the Exchange Act (“Rule 10b-18”).

4.           Additional Representations, Warranties and Covenants of
Counterparty. In addition to the representations, warranties and covenants in
the Agreement, Counterparty represents, warrants and covenants to GS&Co. that:

(a)        As of the Trade Date for each Transaction hereunder, it will not be
engaged in an “issuer tender offer” as such term is defined in Rule 13e-4 under
the Exchange Act.

(b)        It is not entering into any Transaction (i) on the basis of, and is
not aware of, any material non-public information with respect to the Shares
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) for the purpose of inducing the purchase or sale
of such securities by others.

 

9



--------------------------------------------------------------------------------

(c)        Each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program.

(d)        Without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that neither GS&Co. nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity.

(e)        As of the Trade Date for each Transaction hereunder, Counterparty is
in compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(f)        Counterparty shall report each Transaction to the extent required
under the Exchange Act and the rules and regulations thereunder.

(g)        The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by GS&Co. and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).

(h)        As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(i)        Counterparty is not and, after giving effect to any Transaction, will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

(j)        Counterparty will not knowingly take any action or refrain from
taking any action that would materially and adversely affect GS&Co.’s rights
under the Agreement, this Master Confirmation or any Supplemental Confirmation.

(k)        Counterparty has not and will not enter into agreements similar to
the Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master

 

10



--------------------------------------------------------------------------------

Confirmation. In the event that the initial hedge period, relevant period,
calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

5.           Regulatory Disruption. In the event that GS&Co. concludes, in its
good faith and reasonable discretion, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures adopted in good faith to comply with such requirements (whether or
not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by GS&Co.), for it to refrain from or decrease any market
activity on any Scheduled Trading Day or Days during the Calculation Period or,
if applicable, the Settlement Valuation Period, GS&Co. may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days.

6.           10b5-1 Plan. Counterparty represents, warrants and covenants to
GS&Co. that:

(a)        Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

(b)        Counterparty will not seek to control or influence GS&Co.’s decision
to make any “purchases or sales” (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, GS&Co.’s decision to enter into any
hedging transactions. Counterparty represents and warrants that it has consulted
with its own advisors as to the legal aspects of its adoption and implementation
of this Master Confirmation and each Supplemental Confirmation under Rule
10b5-1.

(c)        Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation or the relevant
Supplemental Confirmation must be effected in accordance with the requirements
for the amendment or termination of a “plan” as defined in Rule 10b5-1(c).
Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

7.           Counterparty Purchases. Counterparty (or any “affiliated purchaser”
as defined in Rule 10b-18) shall not, without the prior written consent of
GS&Co., directly or indirectly purchase any Shares (including by means of a
derivative instrument), listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Relevant Period or, if applicable, Settlement Valuation Period,
except through GS&Co.

8.           Special Provisions for Merger Transactions. Notwithstanding
anything to the contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:

(i)        will not during the period commencing on the Trade Date through the
end of the Relevant Period or, if applicable, the Settlement Valuation Period
for any Transaction make, or, to the extent it is within its reasonable control,
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares;

 

11



--------------------------------------------------------------------------------

(ii)        shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such
announcement that such announcement has been made; and

(iii)       shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction. Such written notice shall be deemed
to be a certification by Counterparty to GS&Co. that such information is true
and correct. In addition, Counterparty shall promptly notify GS&Co. of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders. Counterparty acknowledges that any such notice may
cause the terms of any Transaction to be adjusted or such Transaction to be
terminated; accordingly, Counterparty acknowledges that its delivery of such
notice must comply with the standards set forth in Section 6 above.

(b)        In the event of the public announcement of a Merger Transaction or
potential Merger Transaction, GS&Co. in its sole discretion may (i) make
adjustments to the terms of any Transaction in good faith and a commercially
reasonable manner, including, without limitation, the Scheduled Termination Date
or the Forward Price Adjustment Amount, and/or suspend the Calculation Period
and/or any Settlement Valuation Period or (ii) treat the occurrence of the
public announcement of a Merger Transaction or potential Merger Transaction as
an Additional Termination Event with Counterparty as the sole Affected Party and
the Transactions hereunder as the Affected Transactions and with the amount
under Section 6(e) of the Agreement determined taking into account the fact that
the Calculation Period or Settlement Valuation Period, as the case may be, had
fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

9.           Special Provisions for Acquisition Transaction
Announcements.    (a) If an Acquisition Transaction Announcement occurs on or
prior to the Settlement Date for any Transaction, then the Number of Shares to
be Delivered for such Transaction shall be determined as if clause (x)(b) of the
definition thereof were replaced with “(b) the Forward Price.” If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement.

(b)        “Acquisition Transaction Announcement” means (i) the announcement of
an Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertakings that are reasonably likely to
include, an Acquisition Transaction, or (iv) any other announcement that in the
reasonable judgment of the Calculation Agent is reasonably likely to result in
an Acquisition Transaction. For the avoidance of doubt, announcements as used in
the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by Counterparty or a third party.

(c)        “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and to “50%” by “66 2/3” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any

 

12



--------------------------------------------------------------------------------

acquisition by Counterparty or any of its subsidiaries where the aggregate
consideration transferable by Counterparty or its subsidiaries exceeds 50% of
the market capitalization of Counterparty, (iv) any lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 20% of the market capitalization of Counterparty and
(vi) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

10.         Acknowledgments. (a) The parties hereto intend for:

(i)        each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

(ii)      the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii)     a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

(iv)     all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b)         Counterparty acknowledges that:

(i)        during the term of any Transaction, GS&Co. and its affiliates may buy
or sell Shares or other securities or buy or sell options or futures contracts
or enter into swaps or other derivative securities in order to establish, adjust
or unwind its hedge position with respect to such Transaction;

(ii)       GS&Co. and its affiliates may also be active in the market for the
Shares other than in connection with hedging activities in relation to any
Transaction;

(iii)     GS&Co. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv)     any market activities of GS&Co. and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v)      each Transaction is a derivatives transaction in which it has granted
GS&Co. an option; GS&Co. may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.

11.         Credit Support Documents.    The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

 

13



--------------------------------------------------------------------------------

12.        Set-off.   (a)  The parties agree to amend Section 6 of the Agreement
by adding a new Section 6(f) thereto as follows:

“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”

(b)           Notwithstanding anything to the contrary in the foregoing, GS&Co.
agrees not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to GS&Co. rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.

13.         Delivery of Shares.    Notwithstanding anything to the contrary
herein, GS&Co. may, by prior notice to Counterparty, satisfy its obligation to
deliver any Shares or other securities on any date due (an “Original Delivery
Date”) by making separate deliveries of Shares or such securities, as the case
may be, at more than one time on or prior to such Original Delivery Date, so
long as the aggregate number of Shares and other securities so delivered on or
prior to such Original Delivery Date is equal to the number required to be
delivered on such Original Delivery Date.

14.         Early Termination.    In the event that an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for GS&Co. to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the Payment Amount, as determined by the Calculation Agent in its good faith and
reasonable discretion (and the parties agree that, in making such determination
of value, the Calculation Agent may take into account a number of factors,
including the market price of the Shares or Alternative Delivery Property on the
date of early termination and, if such delivery is made by GS&Co., the prices at
which GS&Co. purchases Shares or Alternative Delivery Property to fulfill its
delivery obligations under this Section 14); provided that in determining the
composition of any Alternative Delivery Unit, if the relevant Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed

 

14



--------------------------------------------------------------------------------

to have elected to receive the maximum possible amount of cash. If such delivery
is made by Counterparty, paragraphs 2 through 7 of Annex A shall apply as if
such delivery were a settlement of the Transaction to which Net Share Settlement
applied, the Cash Settlement Payment Date were the Early Termination Date and
the Forward Cash Settlement Amount were zero (0) minus the Payment Amount owed
by Counterparty.

15.         Calculations and Payment Date upon Early Termination.    The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co. may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid for the purchase of the Shares were used to determine loss
to avoid awaiting the delay associated with closing out any hedge or related
trading position in a commercially reasonable manner prior to or sooner
following the designation of an Early Termination Date. Notwithstanding anything
to the contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as
being due in respect of an Early Termination Date under Section 6(e) of the
Agreement will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive Shares or Alternative
Delivery Property in accordance with Section 14, such Shares or Alternative
Delivery Property shall be delivered on a date selected by GS&Co as promptly as
practicable.

16.         Automatic Termination Provisions.    Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price is specified in
any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.

17.         Delivery of Cash.    For the avoidance of doubt, nothing in this
Master Confirmation shall be interpreted as requiring Counterparty to deliver
cash in respect of the settlement of the Transactions contemplated by this
Master Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).

18.         Claim in Bankruptcy.    GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.

19.         Governing Law.    The Agreement, this Master Confirmation, each
Supplemental Confirmation and all matters arising in connection with the
Agreement, this Master Confirmation and each Supplemental Confirmation shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York (without reference to its choice of laws doctrine other than
Title 14 of Article 5 of the New York General Obligations Law).

20.         Offices.

(a)           The Office of GS&Co. for each Transaction is: 200West Street, New
York, New York 10282-2198.

(b)          The Office of Counterparty for each Transaction is: One Market @
The Landmark, San Francisco, California 94105.

 

15



--------------------------------------------------------------------------------

21.         Arbitration.    The Agreement, this Master Confirmation and each
Supplemental Confirmation are subject to the following arbitration provisions:

(a)        All parties to this Master Confirmation are giving up the right to
sue each other in court, including the right to a trial by jury, except as
provided by the rules of the arbitration forum in which a claim is filed.

(b)        Arbitration awards are generally final and binding; a party’s ability
to have a court reverse or modify an arbitration award is very limited.

(c)        The ability of the parties to obtain documents, witness statements
and other discovery is generally more limited in arbitration than in court
proceedings.

(d)        The arbitrators do not have to explain the reason(s) for their award.

(e)        The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry, unless
Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.

(f)        The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.

(g)        The rules of the arbitration forum in which the claim is filed, and
any amendments thereto, shall be incorporated into this Master Confirmation.

Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before the FINRA Dispute Resolution (“FINRA-DR”), or, if
the FINRA-DR declines to hear the matter, before the American Arbitration
Association, in accordance with their arbitration rules then in force. The award
of the arbitrator shall be final, and judgment upon the award rendered may be
entered in any court, state or federal, having jurisdiction.

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Master Confirmation except to the extent stated
herein.

22.         Counterparts.        This Master Confirmation may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.

 

16



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

 

Yours faithfully,

  GOLDMAN, SACHS & CO.  

By:

 

   /s/ Jonathan Lipnick

   

Authorized Signatory

 

 

Agreed and Accepted By:

DEL MONTE FOODS COMPANY

By:

 

  /s/ Larry Bodner

Name:

 

Larry Bodner

Title:

 

Executive Vice President, Finance



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:

  

Del Monte Foods Company

One Market @ The Landmark

San Francisco, California 94105

From:

   Goldman, Sachs & Co.

Subject:

   Accelerated Stock Buyback

Ref. No:

   [                ]

Date:

   [                ]

 

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Del Monte Foods Company (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1.          This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of June 22, 2010 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.          The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

 

Trade Date:

   [                ]

Initial Forward Price Adjustment Amount:

   USD [    ]

Step-Up Forward Price Adjustment Amount:

   USD [    ]

Step-Up Date:

   [                ]

Knock-out Level:

   USD [    ]

Maximum Number of Knock-out Days:

   [    ]

Weighted Percentage:

   [    ]%

Weighting Threshold Level:

   USD [    ]

Maximum Number of Weighted Days:

   [    ]

Calculation Period Start Date:

   [                ]

Scheduled Termination Date:

   [                ]

First Acceleration Date:

   [                ]

Prepayment Amount:

   USD [    ]

Prepayment Date:

   [                ]

 

A-1



--------------------------------------------------------------------------------

Initial Shares:

  

[                    ] Shares; provided that if, in connection with the
Transaction, GS&Co. is unable to borrow or otherwise acquire a number of Shares
equal to the Initial Shares for delivery to Counterparty on the Initial Share
Delivery Date, the Initial Shares delivered on the Initial Share Delivery Date
shall be reduced to such number of Shares that GS&Co. is able to so borrow or
otherwise acquire, and GS&Co. shall use reasonable good faith efforts to borrow
or otherwise acquire a number of Shares equal to the shortfall in the Initial
Share Delivery and to deliver such additional Shares as soon as reasonably
practicable. The aggregate of all Shares delivered to Counterparty in respect of
the Transaction pursuant to this paragraph shall be the “Initial Shares” for
purposes of “Number of Shares to be Delivered” in the Master Confirmation.

Initial Share Delivery Date:

   [                ]

Ordinary Dividend Amount:

   For any calendar quarter, USD [    ]

Scheduled Ex-Dividend Dates:

   [                ]

Termination Price:

   USD [    ] per Share

Additional Relevant Days:

   The [    ] Exchange Business Days immediately following the Calculation
Period.

3.          Counterparty represents and warrants to GS&Co. that neither it nor
any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs.

4.          This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

A-2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

 

Yours sincerely,

GOLDMAN, SACHS & CO.

By:

 

 

 

Authorized Signatory

 

Agreed and Accepted By:

DEL MONTE FOODS COMPANY

By:

 

 

Name:

 

Larry Bodner

Title:

 

Executive Vice President, Finance

 

A-3



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.          The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:

 

  

Settlement Currency:

  

USD

  

Settlement Method Election:

  

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

  

Electing Party:

  

Counterparty

  

Settlement Method

     

Election Date:

  

The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

  

Default Settlement Method:

  

Cash Settlement

  

Forward Cash Settlement

     

Amount:

  

The Number of Shares to be Delivered multiplied by the Settlement Price.

  

Settlement Price:

  

The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.

  

Settlement Valuation Period:

  

A number of Scheduled Trading Days selected by GS&Co. in its good faith and
reasonable discretion, beginning on the Scheduled Trading Day immediately
following the earlier of (i) the Scheduled Termination Date or (ii) the Exchange
Business Day immediately following the Termination Date.

  

Cash Settlement:

  

If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

AA-1



--------------------------------------------------------------------------------

  

Cash Settlement

     

Payment Date:

  

The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

  

Net Share Settlement

     

Procedures:

  

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2.          Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof to GS&Co.
(which value shall, in the case of Unregistered Settlement Shares, take into
account a commercially reasonable illiquidity discount), in each case as
reasonably determined by the Calculation Agent in good faith.

3.          Counterparty may only deliver Registered Settlement Shares pursuant
to paragraph 2 above if:

(a)        a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;

(b)        the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to GS&Co.;

(c)        as of or prior to the date of delivery, GS&Co. and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to GS&Co., in its good faith discretion; and

(d)        as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with GS&Co. in connection with the
public resale of the Registered Settlement Shares by GS&Co. substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities of similar size by similar companies, in form and substance
reasonably satisfactory to GS&Co., which Underwriting Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating, without limitation, to the indemnification of,
and contribution in connection with the liability of, GS&Co. and its affiliates
and the provision of customary opinions, accountants’ comfort letters and
lawyers’ negative assurance letters.

4.          If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:

(a)        all Unregistered Settlement Shares shall be delivered to GS&Co. (or
any affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

 

AA-2



--------------------------------------------------------------------------------

(b)        as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities of
similar size by similar companies (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them), provided that any such potential purchaser may be required by
Counterparty to enter into a customary nondisclosure agreement with Counterparty
in respect of any such due diligence investigation;

(c)        as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size by similar companies, in form and substance
commercially reasonably satisfactory to GS&Co., which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, GS&Co. and its affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters, and shall
provide for the payment by Counterparty of the reasonable fees and actual
documented out-of-pocket expenses in connection with such resale, including fees
and expenses of counsel for GS&Co., and shall contain representations,
warranties, covenants and agreements of Counterparty reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales; and

(d)        in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), Counterparty shall, if so requested by
GS&Co., prepare, in cooperation with GS&Co., a private placement memorandum in
form and substance reasonably satisfactory to GS&Co and customary for private
placements of equity securities of similar size by similar companies.

5.          GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.

 

AA-3



--------------------------------------------------------------------------------

6.          If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to GS&Co., through the Selling Agent, a notice
of Counterparty’s election that Counterparty shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one (1) Currency Business Day
after the Makewhole Notice Date, or (ii) deliver additional Shares. If
Counterparty elects to deliver to GS&Co. additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the “Makewhole Shares”),
on the first Clearance System Business Day which is also an Exchange Business
Day following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Exchange Business Day
equal to the Shortfall. Such Makewhole Shares shall be sold by GS&Co. in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Counterparty shall, at its election, either
make such cash payment or deliver to GS&Co. further Makewhole Shares until such
Shortfall has been reduced to zero.

7.          Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares and Makewhole Shares be greater than the Reserved
Shares minus the amount of any Shares actually delivered by Counterparty under
any other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”). Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:

A – B

 

Where

  

A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

  

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 15.0 million Shares. The Reserved Shares may
be increased or decreased in a Supplemental Confirmation.

 

AA-4